      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 1 of 9. PageID #: 291




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


 SOLIDSTRIP, INC.                                )    CASE NO. 20-CV-822
                                                 )
                Plaintiff,                       )
                                                 )    JUDGE CROCKER
 v.                                              )
                                                 )
 US TECHNOLOGY CORP., et al.                     )    DEFENDANTS’ MOTION TO DISMISS
                                                 )    PLAINTIFF’S COMPLAINT AND/OR
                Defendants.                      )    MOTION TO TRANSFER VENUE
                                                 )    UNDER 28 U.S.C. § 1404



       Pursuant to Civ. R. 12(b)(3) and as permitted by 28 U.S.C. § 1404, Defendants US

Technology Corporation and Raymond Williams (collectively “Defendants”), hereby request this

Honorable Court to dismiss this action from its jurisdiction and transfer the same to the United

States District Court for the Northern District of Ohio, Eastern Division, based on the doctrine of

forum non conveniens. The grounds for this motion are set forth more fully in Defendants’ Motion

in Support attached hereto and incorporated herein.

                                                      Respectfully submitted,


                                                      /s/Laura L. Mills
                                                      Laura L. Mills (0063011)
                                                      Counsel for Defendants US Technology
                                                      Corporation and Raymond Williams
                                                      MILLS, MILLS, FIELY & LUCAS
                                                      101 Central Plaza South, Suite 1200
                                                      Canton, Ohio 44702
                                                      Phone: (330) 456-0506
                                                      Fax: (855) 764-3543
                                                      lmills@mmfllaw.com




                                                                                                 1
       Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 2 of 9. PageID #: 292




                                    MOTION IN SUPPORT


  I.    INTRODUCTION
        This action must be dismissed, or in the alternative, transferred from this Court’s venue as

none of Defendants’ alleged actions are tied to the state of Wisconsin. Plaintiff Solidstrip is a

Wisconsin corporation and Defendant US Technology is an Ohio corporation. (Complaint ¶¶ 7-8).

Solidstrip and US Technology are purportedly the only two approved and qualified suppliers for

Type VIII plastic media in the world. (Complaint ¶ 25). Plaintiff now brings this action in

resentment of its sole market competitor obtaining more contracts for their similar product. In this

action, Plaintiff enjoins multiple Defendants allegedly connected to US Technology’s business

operations: US Technology’s successor company, US Technology Media, an Ohio corporation;

US Technology’s owner and chief executive officer, Raymond Williams, an Ohio resident; Mark

Cundiff, a Georgia resident; Missouri Green Materials, a Missouri corporation; and Missouri

Green Materials’ owners and officers, Daryl and Penny Duncan, residents of Missouri. (Complaint

¶¶ 9-14).

        Throughout its Complaint, Plaintiff cites to various prior federal cases in support of its

allegations. Specifically, Plaintiff cites Case No. 5:17-cr-29-LJA in the United States District

Court for the Middle District of Georgia, Case No. 5:17-cr-16-MTT in the United States District

Court for the Middle District of Georgia, and Case No. 4:17-cr-00189-RWS-PLC in the United

States District Court for Western Missouri. (Complaint ¶¶ 87, 103, 107, 125). Among these cases

and the remaining allegations, Plaintiff fails to show any substantial ties between Defendants and

their alleged conduct and the state of Wisconsin. Venue in this Court must be deemed improper.




                                                                                                  2
       Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 3 of 9. PageID #: 293




        On September 8, 2020, Plaintiff filed its Complaint bringing forth eight causes of action

stemming from Defendants’ alleged contractual and business interference and racketeering. On

October 14, 2020, Attorney Joshua Lowther filed his Notice of Appearance for Defendants

Anthony Giancola and US Technology Media Corporation. On October 22, 2020, Attorney Laura

Mills filed her Notice of Appearance for Defendants US Technology Corporation and Raymond

Williams, and on the same day, Defendants filed their Motion for Extension of Time to Answer or

otherwise Plead to Plaintiff’s Complaint as service on Defendants occurred not until October 5,

2020. On October 26, 2020, this Court granted Defendants’ Motion, ordering Defendants’ Answer

due on November 25, 2020, therefore, this Motion is timely.

  I.    LAW AND ARGUMENT

        a. The Complaint Should Be Dismissed for Improper Venue Under Rule 12(b)(3)
           and 28 U.S.C. § 1406(a).
        Civ. R. 12(b)(3) allows a defendant to move to dismiss a case if the court where the action

was filed is an improper venue to hear the case. In a civil action where subject matter jurisdiction

is based on diversity of citizenship, as in this case, venue is proper in “a judicial district in which

a substantial part of the events or omissions giving rise to the claim occurred…” Wins Equip., LLC

v. Rayco Mfg., Inc., 668 F.Supp.2d 1148, 1151 (W.D. Wis. 2009), quoting 28 U.S.C. §1391(a)(2).

Additionally, 28 U.S.C. § 1406(a) permits the district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.

        Section 1406(a) and Rule 12(b)(3) allow dismissal only when venue is “wrong” or

“improper”. Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. Of Texas, 571 U.S. 49, 50, 134

S. Ct. 568, 187 L.Ed.2d 487 (2013). Whether venue is “wrong” or “improper” depends exclusively

on whether the court in which the case was brought satisfies the requirements of federal venue

                                                                                                     3
      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 4 of 9. PageID #: 294




laws. Id. Title 28 U.S.C. § 1391, which governs venue generally, states that “[e]xcept as otherwise

provided by law . . . this section shall govern the venue of all civil actions brought forth in” federal

district courts. Id., citing § 1391(a)(1). It then defines districts in which venue is proper. See §

1391(b). If a case falls within one of § 1391(b)’s districts, venue is proper; if it does not, venue is

improper, and the case must be dismissed or transferred under § 1406(a).

        Plaintiff alleges that venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because “all Defendants do business and/or hold themselves open to doing business throughout

the United States and, for some Defendants, abroad.” (Complaint ¶ 16). Plaintiff further alleges

that venue is proper in this district on the same grounds because “some of the acts giving rise to

the present action occurred in this district.” (Complaint ¶ 17). These allegations are insufficient on

their face, and this case should be dismissed based on improper venue under Rule 12(b)(3).

        It is without question that Plaintiff is a Wisconsin corporation with its principal place of

business in Minocquoa, Wisconsin. (Complaint ¶ 7). However, Plaintiff’s contention that proper

venue lies in Wisconsin over Defendants because Defendants “do business and/or hold themselves

open to doing business throughout the United States” is broad and far-reaching. Beyond page three

of its thirty-three-page Complaint, Plaintiff fails to present any factual allegations tying Defendants

to the state of Wisconsin. In fact, all of Defendants’ alleged acts, omissions, events, or a substantial

part thereof giving rise to Plaintiff’s claims seem to occur in, or have connections with, the

jurisdictions of Ohio, Missouri, or Georgia. (Complaint ¶¶ 26-28 1, 72, 87, 103, 107, 125, 127).

Plaintiff neither maintains that a substantial part of property that is the subject of this action is

situated in the state of Wisconsin. Because Plaintiff failed to allege that a substantial part of the

events related to this case occurred in Wisconsin and the remaining requirements of federal venue


1
 Defendant US Technology and Defendant US Technology Media are both Ohio corporations with principle places
of business in the state of Ohio.

                                                                                                          4
      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 5 of 9. PageID #: 295




laws are not satisfied, this case falls outside of § 1391(b)’s districts where venue may be deemed

proper. As such, dismissal or transfer pursuant to Rule 12(b)(3) or § 1406(a) is appropriate.

        b. This Case Should Be Transferred to the United States District Court of the
           Northern District of Ohio.
        Should it be found that venue is proper in this Court, 28 U.S.C. § 1404(a) authorizes

transfer of this case based on the doctrine of forum non conveniens. Under 28 U.S.C. § 1404(a), a

court may transfer a case to another district where the action may have been brought if transfer

serves the convenience of the parties and witnesses and will promote the interests of justice. 28

U.S.C. § 1404(a); Coffey v. Van Dorn Iron Works, 796 F.2d 217- 219-20 (7th Cir. 1986). The U.S.

Supreme Court has held that when a defendant files a § 1404(a) motion, a district court should

transfer the case unless extraordinary circumstances unrelated to the convenience of the parties

clearly disfavor a transfer. Atl. Marine Const. Co., 571 U.S. at 52. Unlike § 1406(a), § 1404(a)

does not condition transfer on the initial forum being wrong. Id. at 59.

        The operative statute places discretion in the district court to adjudicate motions for transfer

according to an individualized, case-by-case consideration of convenience and fairness. Stewart

Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 28 & 29, 108 S.Ct. 2239, 101 L.Ed.2d 22 (1988).

To determine whether transfer would serve the convenience of the parties and witnesses and

promote the interests of justice, this Court considers § 1404(a)’s multifactor balancing test,

weighing the public and private interest factors highlighted by the parties: (1) the forum selection

clause; (2) the convenience to the parties; (3) the convenience to third party witnesses; and (4) the

interests of justice.

        In this case, no contractual agreement or business transaction has transpired between

Plaintiff and any of the named Defendants, therefore, Defendants need not address the factor of an

existing forum selection clause. Defendants review the remaining three factors below.
                                                                                                      5
      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 6 of 9. PageID #: 296




               a. Convenience of the Parties and Party Witnesses
       In the typical case not involving a forum-selection cause, a district court considering a §

1404(a) motion (or a forum non conveniens motion) must evaluate both the convenience of the

parties and various public-interest considerations. Atlantic Marine Const. Co., 571 U.S. at 62.

Here, because Plaintiff and Defendants are located in different states, no forum is majorly

convenient for all.

       However, a majority of the defendants in this action reside in or have their principal place

of business in the state of Ohio, outlined below:

                            Defendant                        Residency

                 US Technology Corporation                      Ohio

                        Raymond Williams                        Ohio

                       US Technology Media                      Ohio
                           Corporation
                        Anthony Giancola                        Ohio

                           Mark Cundiff                        Georgia

                      Missouri Green Materials                Missouri

                           Daryl Duncan                       Missouri

                           Penny Duncan                       Missouri


       Venue in Wisconsin is convenient to Plaintiff and Plaintiff’s witnesses alone. It is without

question that the current venue is unsuitable due to the substantial inconvenience imposed on the

eight remaining parties in this matter. Additionally, if this Court were to maintain venue in this

matter, conflict may arise between all out-of-state Defendants to each avail themselves to appear

in these proceedings which may directly affect the speediness of trial. Should venue be transferred

to Ohio, where nearly half of the parties reside, the remaining parties need only send one of their

agents or representatives to participate in Ohio. Whereas Ohio Defendants alone, due to the nature

                                                                                                 6
      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 7 of 9. PageID #: 297




of Plaintiff’s claims, would need to send multiple representatives along with party witnesses to

participate in Wisconsin. In consideration that Defendants’ inconvenience of Wisconsin venue

heavily outweighs Plaintiff’s convenience, forum should be transferred.

                b. Convenience of the Third-Party Witnesses
        The convenience of third-party witnesses is an important consideration in determining

whether to transfer under § 1404(a) when such witnesses must be compelled to testify by the forum

court. Merrill Iron & Steel, Inc. v. Yonkers Contracting Co., 2005 WL 1181952, *3 (W.D. Wis.

May 18, 2005). When evaluating whether a forum would be inconvenient to third-party witnesses,

a court should consider the materiality of their testimony and whether they can provide effective

deposition testimony. Adams v. Newell Rubbermaid Inc., 2007 WL 5613420, *3 (W.D. Wis.

August 21, 2007).

        Plaintiff’s Complaint appears to raise claims primarily against Ohio Defendants and their

alleged conduct as a market competitor of Type VIII plastic media. Due to the nature of Plaintiff’s

claims and the scope of the allegations concern the business practices and operations of Ohio

Defendants, it is likely that a majority of necessary third-party witnesses reside in Ohio. Should

these witnesses be compelled to testify by the forum court, travel and expenses related to litigation

are far more costly if such witnesses must testify in Wisconsin. In light of these public-interest

considerations, venue is appropriate in the state of Ohio.

                c. Interests of Justice
        In weighing a motion to transfer venue, a court must look beyond the convenience of one

party to determine whether transfer will promote the interests of justice. Coffey, 796 F.2d at 219-

20. Factors traditionally considered in an “interest of justice” analysis relate to the efficient

administration of the court system. Id., at 222. For example, the interest of justice may be served

by a transfer to a district where the litigants are most likely to receive a speedy trial and the relative

                                                                                                        7
       Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 8 of 9. PageID #: 298




familiarity of the courts with the applicable law. Id.; see also Wins Equipment, LLC, 668 F.Supp.2d

at 1155.

        Plaintiff’s Complaint raises various commercial and contractual claims. No concerns

remain immediately apparent about the Ohio judicial courts’ ability to apply applicable law to

Plaintiff’s claims.

        In the totality of the circumstances, because the convenience of the parties and witnesses

and the interests of justice weigh in favor of transferring venue to Ohio, this Court should grant

Defendants’ Motion.

 II.    CONCLUSION
        For all the foregoing reasons, the Court should enter an order dismissing the Complaint in

its entirety under Rule 12(b)(3). In the alternative, this action should be transferred to the Northern

District of Ohio, Eastern Division, under 28 U.S.C. § 1404(a).

                                                       Respectfully submitted,

                                                       /s/Laura L. Mills
                                                       Laura L. Mills (0063011)
                                                       Counsel for Defendants US Technology
                                                       Corporation and Raymond Williams
                                                       MILLS, MILLS, FIELY & LUCAS
                                                       101 Central Plaza South, Suite 1200
                                                       Canton, Ohio 44702
                                                       Phone: (330) 456-0506
                                                       Fax: (855) 764-3543
                                                       lmills@mmfllaw.com




                                                                                                     8
      Case: 5:21-cv-00731-JRA Doc #: 27 Filed: 11/17/20 9 of 9. PageID #: 299




                                  CERTIFICATE OF SERVICE
       This is to certify that a copy of the foregoing was served upon all Counsel of Record via

Electronic Mail this 17th day of November, 2020, to the following:

Timothy M. Hansen, Esq.
Hansen Reynolds, LLC
301 N. Broadway Ste. 400
Milwaukee, WI 53202
VIA EMAIL thansen@hansenreynolds.com

Sarah Troupis Ferguson, Esq.
Hansen Reynolds, LLC
10 E. Doty St. Ste 800
Madison, WI 53703
VIA EMAIL seferguson@hensenreynolds.com

Jeffrey R. Rosenberg, Esq.
Gerard Cook, Esq.
650 Dundee Rd., 4th Floor
Northbrook, IL 60062
VIA EMAIL jrosenberg@okgc.com and gcook@okgc.com

Counsel for Plaintiff, Solidstrip, Inc.

Joshua Sabert Lowther, Esq.
Constance Cooper, Esq.
Lowther Walker LLC
101 Marietta St. NW Ste 3325
Atlanta, GA 30303
VIA EMAIL jlowther@lowtherwalker.com and ccooper@lowtherwalker.com

Counsel for Defendants US Technology Media Corporation
And Anthony Giancola



                                            /s/Laura L. Mills
                                            Laura L. Mills, Esq. (0063011)




                                                                                              9
